
	
		II
		112th CONGRESS
		1st Session
		S. 232
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the manufacturer limitation on the number of new qualified plug-in electric
		  drive motor vehicles eligible for credit.
	
	
		1.Increase in manufacturer
			 limitation on the number of qualified plug-in electric drive motor vehicles
			 eligible for creditParagraph
			 (2) of section 30D(e) of the Internal Revenue Code of 1986 is amended by
			 striking 200,000 and inserting 500,000.
		
